IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-79,674-01


                         EX PARTE JAMES PAT WHEAT, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. CCC-13-20003A IN THE 52ND DISTRICT COURT
                           FROM CORYELL COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault of a child and sentenced to seventy-five years’ imprisonment.

        Applicant contends that his trial counsel rendered ineffective assistance because counsel

failed to timely file a notice of appeal. After conducting an evidentiary hearing, the trial court has

determined that counsel failed to timely file a notice of appeal and recommends that a late appeal

be granted.


                                                  -1-
                                                                                                    -2-

        This Court agrees that Applicant is entitled to the opportunity to file an out-of-time appeal

of the judgment of conviction in Cause No. FISC-09-20003 from the 52nd District Court of Coryell

County. Applicant is ordered returned to that time at which he may give a written notice of appeal

so that he may then, with the aid of counsel, obtain a meaningful appeal.

        Within ten days of the issuance of this opinion, the trial court shall determine whether

Applicant is indigent. If Applicant is indigent and wishes to be represented by counsel, the trial court

shall immediately appoint an attorney to represent Applicant on direct appeal. All time limits shall

be calculated as if the sentence had been imposed on the date on which the mandate of this Court

issues. This Court holds that, should Applicant desire to prosecute an appeal, he must take

affirmative steps to file a written notice of appeal in the trial court within 30 days after the mandate

of this Court issues.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: December 18, 2013
Do not publish